t c memo united_states tax_court michael h johnson and patricia e johnson petitioners v commissioner of internal revenue respondent docket no filed date terry b bates brian j seery and robert a olson for petitioners steven m roth for respondent memorandum opinion vasquez judge this case is before the court on petitioners’ motion for award of litigation and administrative costs and attorney's_fees pursuant to sec_7430 and rule we see no reason for an evidentiary hearing on this matter see unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure - rule a accordingly we rule on petitioners' motion on the basis of the parties' submissions and the existing record see rule a the portions of our opinion on the merits in the instant case johnson v commissioner tcmemo_1998_448 johnson i that are relevant to our disposition of this motion are incorporated herein by this reference after concessions ’ the issues for decision are whether petitioners are the prevailing_party in the underlying tax case whether petitioners unreasonably protracted the court's proceeding and whether the amounts of administrative and litigation costs claimed by petitioners are reasonable background petitioners are husband and wife mr johnson operated ford and lincoln-mercury motor_vehicle dealerships the substantive issues in johnson i were whether petitioners were entitled to defer recognition of gain on the disposition of certain property pursuant to sec_1033 whether petitioners were liable for the fraud_penalty pursuant to sec_6663 or in the alternative the accuracy-related_penalty pursuant to sec_6662 for and whether petitioners were liable for the addition_to_tax for failure_to_file timely their return for we held that petitioners were entitled to defer recognition of gain on the disposition of that property pursuant to sec_1033 petitioners were not liable for the fraud or accuracy- respondent concedes that petitioners exhausted their administrative remedies and substantially prevailed related penalties and we lacked jurisdiction over the addition_to_tax for failure_to_file timely discussion sec_7430 provides for the award of administrative and litigation costs to a taxpayer in an administrative or court_proceeding brought against the united_states involving the determination of any_tax interest or penalty pursuant to the internal_revenue_code an award of administrative or litigation costs may be made where the taxpayer is the prevailing_party exhausted available administrative remedies did not unreasonably protract the administrative or judicial proceeding and claimed reasonable administrative and litigation costs see sec_7430 b c these requirements are conjunctive and failure to satisfy any one will preclude an award of costs to petitioners see 88_tc_492 prevailing_party to be a prevailing_party the taxpayer must substantially prevail with respect to either the amount in controversy or the most significant issue or set of issues presented and at the time the petition in the case was filed the taxpayer must meet the net_worth requirements of u s c sec d b see sec_7430 a a taxpayer however will not be treated as the prevailing_party if this requirement applies only to litigation costs see sec_7430 - the commissioner establishes that the commissioner's position was substantially justified see sec_7430 b respondent contends inter alia that petitioners have not satisfied the net_worth requirements net_worth requirements rule b provides that a motion for litigation or administrative costs shall contain a statement that the moving party meets the net_worth regquirements if applicable of section d b of title united_states_code as in effect on date which statement shall be supported by an affidavit executed by the moving party and not by counsel for the moving party the net_worth limitation of dollar_figure million applicable to individuals applies separately to each taxpayer see 100_tc_88 prager v commissioner tcmemo_1994_420 the taxpayers bear the burden of establishing that they meet the net_worth requirements see rule e 94_tc_708 petitioners' motion for costs contained a statement that petitioners satisfied the net_worth requirements petitioners submitted an affidavit that stated their net_worth was less than dollar_figure million jointly and dollar_figure million individually petitioners also the taxpayer_relief_act_of_1997 publaw_105_34 sec a 111_stat_788 effective with respect to proceedings commenced after date amended sec_7430 to adopt this rule see sec_7430 d as amended the petition in this case however was filed on date therefore this amendment is not applicable herein cf 108_tc_430 - - submitted a schedule of their assets and liabilities as of the date the petition was filed first joint net_worth schedule the first joint net_worth schedule listed the following assets and liabilities assets value savings accounts and or certificates dollar_figure checking accounts big_number annuity big_number investment in dealership big_number real_estate big_number home furnishings big_number total assets big_number liabilities value unsecured bank loans dollar_figure mortgages trust deeds or contracts payable big_number total liabilities big_number the first joint net_worth schedule listed the combined net_worth of petitioners to be dollar_figure the first joint net_worth schedule did not list either mr johnson's or mrs johnson's individual net_worth respondent filed an objection to petitioners' motion in which respondent argues that petitioners' affidavit and first joint net_worth schedule are insufficient and that petitioners have failed to prove that they meet the net_worth requirements respondent contends that petitioners did not itemize their assets or provide their cost bases it is unclear whether although the term net_worth is not statutorily defined the acquisition_cost of the asset rather than the fair_market_value should be used see 106_tc_76 continued -- - the listed liabilities are personal liabilities of petitioners or corporate liabilities ie liabilities of mr johnson's car dealership if the liabilities are personal liabilities it is unclear whether they are joint liabilities or separate liabilities of either mr johnson or mrs johnson petitioners failed to identify which assets are community_property and which are separate_property and the dollar_figure million net_worth limitation applies separately to each taxpayer and the first joint net_worth schedule lists the aggregate net_worth of petitioners as less than dollar_figure million but does not establish the net_worth of each petitioner petitioners filed a reply to respondent's objection and again submitted an affidavit that stated their net_worth was less than dollar_figure million jointly and dollar_figure million individually petitioners also submitted three net_worth schedules one listing the net_worth of both petitioners as of the date the petition was filed second joint net_worth schedule one listing the net_worth of mr johnson as of the date the petition was filed mr johnson's net_worth schedule and one listing the net_worth of mrs johnson as of the date the petition was filed mrs johnson's net_worth schedule the second joint net_worth schedule listed the following assets continued assets savings accounts and or certificates checking accounts investment in dealership real_estate home furnishings total assets value dollar_figure big_number big_number big_number big_number big_number the real_estate_assets were broken down as follows real_estate acquisition_cost accumulated depreciation net_book_value value personal_residence dollar_figure -- -- dollar_figure fox field bldg big_number dollar_figure dollar_figure -- fox field equip big_number big_number big_number -- el monte bldg big_number big_number big_number -- el monte bldg big_number big_number big_number -- points subtotal -- -- -- big_number crv big_number big_number -- --o- wasu rental big_number --o- big_number -- land wasu rental big_number big_number big_number -- rental subtotal -- -- -- big_number ford dealership land big_number -0- big_number -- bldg big_number big_number big_number -- computer big_number big_number -o- --- subtotal -- -- -- big_number real_estate total -- -- -- big_number the second joint net_worth schedule listed the following liabilities liabilities unsecured bank loans secured loans taxes payable real_estate loans first union mortgage ca-jon hangar project loan crv havasu rental antelope valley ford shuttle lincoln-mercury facilities loan total liabilities value dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number --- - the second joint net_worth schedule determined the combined net_worth of petitioners to be dollar_figure mr johnson's net_worth schedule and mrs johnson's net_worth schedule are identical mr johnson's net_worth schedule and mrs johnson's net_worth schedule each listed the following assets assets value savings accounts and or certificates dollar_figure checking accounts big_number investment in dealership big_number real_estate big_number home furnishings big_number total assets big_number the real_estate_assets were broken down as follows real_estate acquisition_cost accumulated depreciation net_book_value value personal_residence dollar_figure -- -- dollar_figure fox field bldg big_number dollar_figure dollar_figure -- fox field equip big_number big_number big_number -- el monte bldg big_number big_number big_number -- el monte bldg big_number big_number big_number -- points subtotal -- -- -- big_number crv big_number big_number -- -0- wasu rental big_number -0- big_number -- land wasu rental big_number big_number big_number -- rental subtotal -- -- -- big_number ford dealership land big_number -0- big_number -- bldg big_number big_number big_number -- computer big_number big_number -o- --- subtotal -- -- -- big_number real_estate total -- -- -- big_number mr johnson's net_worth schedule and mrs johnson's net_worth schedule each listed the following liabilities liabilities value unsecured bank loans dollar_figure secured loans big_number taxes payable big_number real_estate loans first union mortgage big_number ca-jon hangar project loan big_number crv big_number havasu rental big_number antelope valley ford shuttle lincoln-mercury facilities loan big_number total liabilities big_number mr johnson's net_worth schedule and mrs johnson's net_worth schedule determined the individual net_worth of each petitioner to be dollar_figure essentially petitioners split the amounts contained on the second joint net_worth schedule in half attributing one-half to mr johnson and the other half to mrs johnson petitioners argue that to satisfy the net_worth requirements they only need to submit a statement supported by an affidavit executed by the moving party that they meet the net_worth requirements we disagree petitioners were put on notice that respondent was specifically objecting to an award of administrative and litigation costs because petitioners failed to prove they meet the net_worth requirements after a taxpayer is put on notice that the commissioner is specifically objecting to an award of administrative and or litigation costs because of the taxpayer's failure to prove his net_worth the taxpayer must provide supporting information e evidence to establish his net_worth see 99_tc_335 -- - dixson intl serv corp v commissioner t c pincite see also mccoy v commissioner tcmemo_1992_423 petitioners submitted no evidence supporting the amounts listed in the various net_worth schedules or the statements in their original motion and supporting affidavits that they meet the net_worth requirements furthermore respondent submitted evidence that the land upon which mr johnson's motor_vehicle dealerships are located is mr johnson's sole and separate_property petitioners in their reply failed to address whether this or any other_property listed on the various net_worth schedules was separate or community_property additionally petitioners included half the value of each property in both mr johnson's net_worth schedule and mrs johnson's net_worth schedule the various net_worth schedules submitted by petitioners leave doubt as to their veracity the first joint net_worth schedule and the second joint net_worth schedule are almost dollar_figure million apart as to petitioners’ joint net_worth as of the date the petition was filed the amounts listed on the second joint net_worth schedule changed by tens of thousands of dollars for petitioners' checking and savings accounts changed by hundreds of thousands of dollars for their investment in the dealership and changed by millions of dollars for their real_estate from the amounts listed on the first joint net_worth schedule petitioners' liabilities also increased by over dollar_figure million from the first joint net_worth schedule to the second joint net_worth schedule additionally petitioners included an annuity as an asset in the first joint net_worth schedule but did not list this asset in the second joint net_worth schedule or in their individual net_worth schedules the second joint net_worth schedule also included over dollar_figure in taxes that was not listed on the first joint net_worth schedule petitioners did not explain any of these discrepancies petitioners supplied no explanation why their calculations of their net_worth as of the time the petition in the case was filed changed so drastically in the less than months between the submission of their original motion which contained the first joint net_worth schedule and their reply to respondent's objection which contained the second joint net_worth schedule and the individual net_worth schedules under the circumstances present in this case we do not feel compelled to accept petitioners' unsubstantiated conclusory and self-serving assertion that they meet the net_worth requirements see estate of hubberd v commissioner supra dixson intl serv corp v commissioner supra see also mccoy on date petitioners filed a statement of errata in which they state that their joint net_worth schedules contained several errors due to misunderstandings and miscommunications petitioners attached a third joint net_worth schedule that listed their combined net_worth as dollar_figure petitioners submitted no evidence supporting the amounts listed in this schedule we believe that this submission further supports our conclusions in this case v commissioner supra cf 87_tc_74 we conclude that petitioners have failed to prove they meet the net_worth requirements necessary to be a prevailing_party under sec_7430 in light of our holding that petitioners failed to prove they meet the net_worth requirements we need not address whether respondent's position was substantially justified petitioners unreasonably protracted the court's proceeding or the amounts of administrative and litigation costs claimed by petitioners are reasonable accordingly we hold that petitioners are not entitled to an award of administrative or litigation costs to reflect the foregoing an appropriate order will be issued
